Citation Nr: 0020110	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder injury.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from July 
1985 to April 1988.  In August 1999 the Board returned the 
case to the RO for additional development, and the case is 
once again before the Board for appellate review.


REMAND

As a preliminary matter, the Board notes that in the prior 
remand the Board found the veteran's claim of service 
connection for the residuals of a left shoulder injury to be 
well grounded.  In this respect, once the claimant has 
established he or she has a well-grounded claim, section 
5107(a) of the U.S. Code requires the VA to assist a claimant 
in developing the facts pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 
1464 (1997).

Additionally, the Board notes that, in a September 1999 
letter, the RO notified the veteran that his case had been 
remanded by the Board to the RO, as well as informed him of 
the development required by the Board.  No response has been 
received from the veteran concerning the evidence he was 
requested by the RO to provide.  Subsequently, in accordance 
with the Board's remand, the veteran was scheduled for a VA 
examination in April 13, 2000.  However, although he was 
notified of such examination via letter in April 4, 2000, the 
veteran failed to report to the scheduled examination.  
Nevertheless, in a July 2000 letter from the veteran's 
representative, the representative indicated that the veteran 
had been contacted and requested that the Board remand once 
again the veteran's case to the RO for development.  And, as 
the Board construes the July 2000 statement as an expression 
of the veteran's willingness to report to the VA examination, 
the veteran's case will again be returned to the RO 
evidentiary development described below. 

As discussed in the prior remand, the veteran contends that 
he is entitled to service connection for the residuals of an 
in-service left shoulder injury incurred while playing 
football.  In support of his contention, he noted in his 
Substantive Appeal that he was currently employed as a 
physical therapist and that he has received treatment for his 
left shoulder problems by his co-workers, who are also 
physical therapists.  However, the Board noted that the 
record was unclear as to the degree of probative value that 
may be attached to the veteran's opinion that his current 
left should disorder is related to his service injury in the 
absence of evidence of his medical training.  As such, the 
Board believed that the veteran should be offered an 
opportunity to submit evidence of his qualifications or 
expertise to render an opinion regarding the etiology of his 
current left shoulder disorder.  As well, the Board noted 
that the record did not contain any treatment records and/or 
other medical evidence showing a continuity of symptomatology 
since separation from service, although the veteran has 
essentially explained that co-workers have provided treatment 
on an informal basis.  Since continuity of symptomatology is 
relevant in the case, the Board was of the opinion that the 
veteran should be afforded an opportunity to submit statement 
from his co-workers as to the nature and frequency of any 
left shoulder treatment provided to him.  This evidence was 
requested by the RO, and as noted above, the veteran has not 
provided the evidence requested.  The veteran is advised that 
he may still submit the evidence requested by the RO's 
September 1999 letter.

Furthermore, the Board noted that while a recent VA 
examination diagnosed the veteran as having a left shoulder 
disorder, no opinion was included as to the etiology of that 
disorder.  Moreover, it was not clear whether the examiner 
had the benefit of a review of the veteran service medical 
records, and such a review would appear to be necessary to 
render an opinion as to the etiology of any current left 
shoulder disorder.  Therefore, the Board was of the opinion 
that the veteran should be afforded an additional VA 
examination in order to determine the etiology of his current 
left shoulder disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left shoulder to 
ascertain the nature, severity, and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed left 
shoulder disorder is causally or 
etiologically related to symptomatology 
manifested/treated during service.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


